Title: Sans to Thomas Nelson, 21 February 1781
From: Sans, M.
To: Nelson, Thomas



York 21st feby 1781

I’ve the pleasure of informing you of the arrival of the eight prizes taken by the french Commodore Mr. Le Gardeur de tilly. They are all under the direction of Mr. Cottes which been appoint’d Commander of the prize Brig Cornwallis. Also the french Squadron [lyes] now at anckor at Linheaven Bay Between Horse Shoe and the Cap Henry. It Seems that they will enter Soon this River; the officer tells me one of the frigates will be order’d to Cruse in the Bay. The Same officer is order’d to remain here till further ord[ers. Therefore] if you have any thing to inform of M[r. de Tilly] please to foreward your letter by my M[essenger.]
I take the liberty of applying myself to you for to get of you an order to take four Guns 4 pounders and 100 Boulets which are down water Side, belonging to the state. As they make use of five cannons of mine and my Brig being blocked up in Pianketank by six privateers, I thought that the State wou’d approve the lending of ’em till I might get my Cannons. My Captain came last night, who inform’d me that I shou’d loose my Brig, if Cou’d not Send  assistance immediately. So distress’d as I am I hope you will not refuse me.
I remain with respect Sir Your very Huml. Servt.,

 Sans

